Case 2:20-cv-00014-JPJ-PMS Document 20 Filed 11/17/20 Page 1 of 1 Pageid#: 101




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                   BIG STONE GAP

  MELINDA SCOTT,                                   )
                                                   )
                          Plaintiff,               )
                                                   )
  v.                                               )   Civil Action No. 2:20CV14
                                                   )
  WISE COUNTY DEPARTMENT OF,                       )
  SOCIAL SERVICES, ET AL.,                         )
                                                   )
                          Defendants.              )

                               CLERK’S ENTRY OF DEFAULT

        The above action was filed in this Court on July 8, 2020. The Defendant Joshua Moon was
 served on the following date, and the Plaintiff has provided to the court an affidavit and/or other
 evidence demonstrating proper service of the complaint on Defendant:


  Joshua Moon                                      August 21, 2020


        The time for the defendants to appear, answer or otherwise defend having expired, the
 undersigned Clerk does hereby enter default as to the following defendant:
                                             Joshua Moon


        See Federal Rules of Civil Procedure, Rule 55(a).
        Copies of this Entry of Default shall be provided to all counsel of record and to the
 Defendant.


                                       This 17th day of November, 2020

                                       JULIA C. DUDLEY, CLERK


                                       By:    s/Allison Rust
                                              Deputy Clerk
